Judgment and order reversed and a new trial granted, with costs to appellant to abide event. Held, that it is apparent from the amount of the verdict that the jury were influenced by the charge which in effect permitted them to render a verdict for damages caused to plaintiff’s feelings by the information that an autopsy had been performed, without reference to whether it had been or not. Damages could not be predicated upon mere information, irrespective of whether the remains were actually mutilated, and the charge was in that respect erroneous and so prejudicial as to require a new trial. All concurred.